Marine Adams Law PC « 400 Renaissance Center, Suite 2600° Detroit, MI 48243 * Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelID.42 Page 1 of 10

UNITED STATED DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

MERCEDES BENZ OF ST. CLAIR SHORES,

Plaintiff, Civil Acton No. 19-11954

Judge Judith E. Levy
V

DRUG ENFORCEMENT ADMINISTRATION,
THE UNITED STATES OF AMERICA, and
MAURICE HAGGEN,

 

Defendants.
Anthony Adams (P33695) GJON JUNCAd (P63256)
MARINE ADAMS LAW PC ASSISTANT UNITED STATES ATTORNEY
400 Renaissance Center, Suite 2600 211 W. Fort St., Suite 2300
Detroit, Michigan 48243 Detroit, Ml 48226
(313) 961-5535; Fax (313) 961-9897 Gjon.juncaj@usdoj.gov

aadams@marineadamslawpc.com

 

FIRST AMENDED COMPLAINT
Now comes the Plaintiff, Mercedes Benz of St. Clair Shores, by and through its
attorneys, Marine Adams Law PC, and for its FIRST AMENDED COMPLAINT against the
Defendants, Drug Enforcement Administration, United States of American and Maurice

Haggen, states as follows:

PARTIES
1. Plaintiff, Mercedes Benz of St. Clair Shores (hereinafter Plaintiff or MBSCS) is a
licensed automobile dealer located at 20200 E.9 Mile Road, St. Clair Shores, Michigan.
2. Defendant, the Drug Enforcement Administration (hereinafter DEA), is an agency of
the United States of America.
3. Defendant, the United States Attorney’s Office for the Eastern District of Michigan

Office, is the prosecuting agency for the DEA.

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600¢ Detroit. MI 48243 * Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelD.43 Page 2 of 10

4. Defendant, Maurice Haggen (hereinafter Purchaser or Buyer) is an individual who

resides in Eastpointe, Michigan.

JURISDICTION
5. The United States District Court for the Eastern District of Michigan has original
jurisdiction over this matter by virtue of the fact that this action arises out of actions being taken
by the DEA and the United States Attorney’s Office for the Eastern District of Michigan. 28
USC Section 1331. Specifically, this complaint alleges violations of the United Sates
Constitution, 4th and 5th Amendments to the US Constitution,18 USC 983(d) and 21 USC
Sections 881(a) as they relate to the below identified warrant matter, see also Exhibit A:

In the Matter of the Seizure of
(Briefly deseribe the property to be seized) Case: 2:19-me-50918-2

)
$47,500 down payment paid on or about May 31, 2019 to Case No, Judge: Edmunds, Nancy G.
Mercedes-Benz, as further described below ) Filed: 06-20-2019

)

IN RE: SEALED MATTER (MAW)

WARRANT TO SEIZE PROPERTY SUBJECT TO FORE EITURE

6. The United States District Court for the Eastern District of Michigan has pendent
jurisdiction over Plaintiff's individual claim against Defendant Maurice Haggen as he is an
indispensable party to resolution of Plaintiffs claim against the DEA and United State

Government. 28 USC Section 1367.

VENUE

 

7. Venue is appropriate because this cause of action arises out of conduct, which
occurred within the jurisdictional boundaries of the US District Court for the Eastern District of

Michigan which encompasses the city of St. Clair Shores, Macomb County, Michigan.

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600+ Detroit, Ml 48243 » Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelD.44 Page 3 of 10

COMMON ALLEGATIONS

 

8. Approximately a year and a half ago Purchaser ordered a 2019 Mercedes G63 Truck
(hereinafter Truck) from Mercedes Benz of St. Clair Shores (hereinafter MBSCS).

9. Previously, Purchaser had ordered other vehicles from MBSCS.

10. Due to problems with delivery and production of the Truck, he requested that his
salesperson locate a 2014 Rolls Royce Wraith for purchase (hereinafter Car).

11. As is customary for the car industry, a credit application was taken over the phone to
determine whether Purchaser could quality for financing for the Car.

12. Purchaser provided his social security number as verification for the application to be
submitted. A copy of the application is attached as Exhibit B.

13. Since the Car is a high dollar luxury vehicle, MBSCS required Buyer to make a
substantial non-refundable advanced payment and receive financing in order to move forward
with the purchase. This is the custom and practice of the industry.

14. Purchaser was advised that MBSCS would require an advance payment of Forty-
Seven thousand Five Hundred ($47,500) dollars from him in order to secure the delivery of the
vehicle following approval of his financing application. He was further advised that this advance
payment would be non-refundable.

15. On May 23, 2019, MBSCS was advised by Lake Trust Credit Union that Buyer's
financing had been approved. A copy of said approval is attached as Exhibit C.

16. On May 31, 2019, Buyer came to MBSCS and made the required advance payment
for the car to finalize his obligation under the contract to MBSCS. A copy of said receipt is

attached as Exhibit D.

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600¢ Detroit, MI 48243 * Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelID.45 Page 4 of 10

17. On May 31, 2019, MBSCS also prepared an application to transfer title to the vehicle
to the Buyer. A copy of said title transfer is attached as Exhibit E.

18. A Dealer Section card was also prepared summarizing the transaction. A copy of said
document is attached as Exhibit F.

19. Because of the cash received from Buyer, an IRS Form 8300 was forward to the
Internal Revenue Service. A copy of said form is attached as Exhibit G.

20. On June 3.2019, MBSCS purchased the vehicle from Manheim for One Hundred and
Sixty-Nine Thousand ($169,300.00) dollars. See Exhibit H.

21. Title to the vehicle was also received from Manheim. See Exhibit |.

22. MBSCS accepted delivery of the vehicle on June 7, 2019. See Exhibit J

23. Purchaser came to MBSCS and inspected the vehicle and accepted delivery.

24. Purchaser indicated to staff that he would try to return Saturday, June 8, 2019 to pick
up the Car if he could get off work.

25. Purchaser subsequently advised MBSCS that he would come in on Monday, June 10,
2019 to pick up the Car.

26. On Monday, June 10, 2019, Buyer returned to MBSCS and informed staff that he was
not going to accept delivery of the vehicle. He asked for a return of his advanced payment.
This was refused because the advanced payment was non-refundable, as he had been
previously advised.

27. MBSCS had fulfilled all obligations under its agreement with the buyer, making the
advanced payment non-refundable as is the custom and practice of the industry.

28. On June 13, 2019, MBSCS received a Warrant to Seize Property Subject to Forfeiture

attached as Exhibit A.

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600 Detroit, MI 48243 * Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelD.46 Page 5 of 10

29. Todate, Plaintiff holds no money that is subject to seizure because there is no deposit
available to satisfy Defendants DEA’s and US Attorney’s Office’s requirements.

30. As of this date Plaintiff has expended One Hundred and Sixty-nine thousand ($169,
000.00) dollars, and will be harmed if this seizure warrant is enforced.

31. Given the substantial loss that will befall Plaintiff, Plaintiff believes that a direct action
in US District Court for the Eastern District of Michigan is the best venue to resolve its claim

against Defendants.

COUNT |
UNREASONABLE SEIZURE OF PROPERTY
4'4 AMENDMENT
(INNOCENT PURCHASER DEFENSE)

32. Plaintiff incorporates by reference the allegations contained within paragraphs 1
through 31.

33. Plaintiff believes that the funds sought by Defendant are not subject to forfeiture by it
as it is an innocent purchaser for value with no knowledge of the source of funds used to
purchase the vehicle.

34. That Plaintiff believes that there is no money available to satisfy Defendants’ seizure
warrant.

35. That Plaintiff, in the ordinary course of its business complied with all laws required by

it to effectuate the purchase of the Rolls Royce Wraith by Defendant Haggen:

e Purchaser of the vehicle was required to provide positive proof of identification.

e A credit check was run on Purchaser.

e His credit was approved for financing.

e Purchaser was required to make an advance payment of funds to secure the purchase
of the vehicle by MBSCS, that would be non-refundable.

e MBSCS expended $169, 000.00 to purchase the vehicle.

e The vehicle was delivered to Plaintiff.

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600 Detroit, Ml 48243 » Phone: (313) 961-5535 ¢ Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelD.47 Page 6 of 10

e The agreement between the parties was completed by virtue of delivery of the vehicle
to MBSCS for Defendant Haggen.

e An IRS Form 8300 was forwarded to the United States government to document the
transaction.

36. Based on these facts Plaintiff is entitled to “Innocent Owner” defense authorized under

21 USC Section 881.

WHEREFORE, Plaintiff request that the seizure warrant not be enforced.

COUNT II
UNREASONABLE SEIZURE OF PROPERTY
4™ AMENDMENT
(LIEN HOLDER DEFENSE DEFENSE)

37. Plaintiff incorporates by reference the allegations contained within paragraphs 1
through 36.

38. Plaintiff believes that the funds sought by Defendant are not subject to forfeiture by it
is an innocent purchaser for value with no knowledge of the source of funds used to purchase
the vehicle.

39. That Plaintiff asserts that there is no money available to satisfy Defendants’ seizure
warrant.

40. That whatever monies Defendants DEA and Government thought was owed to the
Purchaser no longer existed.

41. That Plaintiff, in the ordinary course of its business, complied with all laws required by
it to effectuate the purchase of the Rolls Royce Wraith by Defendant Haggen and become the

owner of all funds paid towards it purchase:

e Purchaser of the vehicle was required to provide positive proof of identification.
e Acredit check was run on Purchaser.
e His credit was approved for financing.

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600° Detroit, Ml 48243 * Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelD.48 Page 7 of 10

e Purchaser was required to make an advance payment of funds to secure the purchase
of the vehicle by MBSCS.

e MBSCS expended $169, 000.00 to purchase the vehicle.

e The vehicle was delivered to Plaintiff.

e The agreement between the parties was completed by virtue of delivery of the vehicle
to MBSCS for Defendant Haggen.

e An IRS Form 8300 was forwarded to the United States government to document the
transaction.

42. Based on these facts Plaintiff is entitled to “Lien Holder Defense” authorized under 21

USC Section 881(a).

WHEREFORE, Plaintiff request that the seizure warrant not be enforced.

COUNT III
VIOLATION OF DUE PROCESS
DENIAL OF DUE PROCESS OF LAW
5™ AMENDMENT

 

 

43. Plaintiff incorporates by reference the allegations contained within paragraphs 1
through 42.

44. That the Government has requested that Plaintiff prepare a cashier’s check in order
to satisfy the requirements of the seizure warrant.

45. That the request to produce a cashier’s check from its own funds is being made
without due process of law to Plaintiff because there is no determination of the validity of
Plaintiff's ownership of the payment made by Purchaser.

46. That whatever right Purchaser made have had to the payment were extinguished by

virtue of Plaintiff's honoring its contract with him.

 
Marine Adams Law PC ¢ 400 Renaissance Center, Suite 2600e Detroit, MI 48243 » Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelID.49 Page 8 of 10

47. That the absence of a process to challenge the procedure being utilized by
Defendants denies it due process of law as that term has been interpreted under the Sth
Amendment to the United States Constitution.

WHEREFORE, Plaintiff request that the seizure warrant not be enforced.

COUNT IV
BREACH OF CONTRACT
DEFEND MAURICE HAGGEN (INDIVIDUALLY)

48. Plaintiff incorporates by reference the allegations contained within paragraphs 1
through 47.

49. That Plaintiff ordered a 2014 Rolls Royce Wraith at the direction Defendant, Maurice
Haggen.

50. That MBSCS completely complied with the requirements of the contract by taking
delivery of the vehicle from Manheim.

51. That after making multiple representations that he would come in and pick up the
vehicle, Defendant Haggen has failed to complete his obligations under the contract to
purchase.

52. That Defendant Haggen failed to perform his obligations under the contract in failing
to accept delivery of the vehicle.

53. That Plaintiff has tried to sale the vehicle, but to no avail.

54. Thatasa direct and proximate result of Defendant Haggen’s breach, Plaintiff has been

damaged in the amount of One Hundred and Sixty -Nine Thousand ($169,000.00) dollars.

WHEREFORE, Plaintiff asks that Defendant Haggen be order to pay Plaintiff One Hundred

and Sixty-Nine Thousand ($169,000.00) dollars.

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600¢ Detroit. MI 48243 * Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelID.50 Page 9 of 10

Respectfully submitted,

MARINE ADAMS LAW, LU

Aaah AC

” anthony Adams, Esq. (P33965)
Counsel for Plaintiffs
400 Renaissance Center, Suite 2600
Detroit, MI 48243

Dated: July 2, 2019 (313) 961-5535; Fax (313) 961-9897

 

 
Marine Adams Law PC « 400 Renaissance Center, Suite 2600¢ Detroit, Ml 48243 ¢ Phone: (313) 961-5535 ° Fax: (313) 961-9897

 

Case 5:19-cv-11954-JEL-APP ECF No.6 filed 07/02/19 PagelID.51 Page 10 of 10

PROOF OF SERVICE

Service of the above referenced complaint as made pursuant to the e-filing system
utilized in the United States District Court for the Eastern District of Michigan, by
electronic service to the email of the United States Attorney for the Eastern District of
Michigan, and by personal delivery of same to the US Attorneys’ Office for the Eastern
District of Michigan; first class mailing to Maurice Haggen as well as personal service.

 
